Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 16, and 20 each recite “based on a version, hardware configuration for the first application.”  It is not clear if the “,” is intended to an “and”, “or”, or some other alternate meaning. For the purpose of examination, the “,” is interpreted to be “or”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0052821 by Wu et al. (Wu)  in view of US 10,237,149 by Guo et al. (Guo).
With respect to claim 1, Wu teaches an information handling system comprising: a memory to store telemetry data for the information handling system (Paragraph 20 – memory can include both local and remote storage); and
 a processor to communicate with the memory, the processor to: analyze a plurality of applications being executed within the information handling system; determine one or more of the applications that collect and send the telemetry data; (Paragraph 19, 21-23 – example service provider may monitor and collect data associated with multiple applications across multiple devices.  Service provider provides instructions as to what data and when/how data is collected based on providing collection rules and scaling profiles)
 retrieve a first list of different sets of data to be tracked for each of the one or more applications, wherein each of the sets of data to be tracked is associated with a different one of the one or more applications;  (Paragraphs 27-29, 36, 36 – collection rules define dynamically modifiable sets of data to be collected from each application’s telemetry module)
create a second list of data being logged in the information handling system; (Paragraph 27-29 collected data may include log data)
based on the first and second lists, create a comprehensive list of data tracked by the one or more applications; (Paragraph 27-29 – data collection can include comprehensive list of log data, event data, performance data, and state associated with the application and as configured by rules and profiles)  and 
report the comprehensive list to an entity associated with the information handling system. (Paragraph 28,29 – example telemetry reporting service receives reports of the data collection).
While reporting and analyzing the reported data in Wu implies and individual may view the reported data, Wu does not explicitly disclose the reporting includes  displaying the comprehensive list to an individual associated with the information handling system. Guo teaches similar monitoring of application data further indicating that reported tracked data can be displayed to individuals associated with the information handling system via a monitoring GUI. (Col. 5 lines 18-55) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the reporting of Wu including displaying to an individual as in Guo.  One would be motivated to have this as it is desirable to provide tools that assist in analyzing monitored application data. 
With respect to claim 2, Wu as modified teaches the information handling system of claim 1, wherein the first list of different sets of data to be tracked is generated based on a first application catalog in a first cloud server (Paragraph 28-30 – a service provider provides rules/profile which are interpreted as being equivalent to an application catalog) but Wu does not explicitly disclose and a second application catalog in a second cloud server.
Guo further teaches that data collection monitoring and profiling services are request from a service catalog.  This can include the service provider as well as tenant and third-party monitoring services (Col. 5 -lines 25-36).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the data tracking of Wu include a second application catalog as in Guo.  One would be motivated to have this as it provides the benefit of tracking data based on independent needs (additional data, privacy concerns) that may be separate from an initial service providers monitoring service. 
With respect to claim 3, Wu as modified teaches the information handling system of claim 2, wherein based on the first list of different sets of data to be tracked, the processor to determine first telemetry data to be sent to the first cloud server and second telemetry data to be sent to the second cloud server. (Wu Paragraph 20 – collected telemetry data may be stored locally or remotely at either the service providers storage or a third party storage).
With respect to claim 4, Wu as modified teaches the information handling system of claim 3, wherein based on the first list of different sets of data to be tracked and the second list of data being logged, the processor further to determine third telemetry data to be stored locally on the information handling system. (Wu Paragraph 20 – collected telemetry data may be stored locally).
With respect to claim 5, Wu as modified teaches the information handling system of claim 4, wherein the comprehensive list includes the first, second, and third telemetry data collected in the information handling system. (Paragraph 27-29 – data collection can include comprehensive list of log data, event data, performance data, and state associated with the application and as configured by rules and profiles)
With respect to claim 8, Wu as modified teaches the information handling system of claim 1, wherein a first set of data tracked for a first application is based on a version, hardware configuration for the first application. (Wu paragraph 38-41 – data profile for data collection can be dependent on device configuration of device on which the application is being executed)
Claims 9-13, and 16 are similar in scope to claims 1-5 and 8 and are rejected based on the same rationale.
Claims 17 is similar in scope to claims 1, 3, and 4 and is rejected based on the same rationale.
Claims 18, 19, and 20 are similar in scope to claims 2, 3, and 8 and are rejected based on the same rationale. 

Claim(s) 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Guo and further in view of US 2020/0349920 by Al Bawab et al. (Al Bawab).
With respect to claim 6, Wu as modified teaches the information handling system of claim 1, but does not disclose wherein the comprehensive list includes sensitive tags associated with collected telemetry data.
Al Bawab teaches an information handling system that tracks application data within the information handling system. This includes tagging data as private in order to prevent transmission of such data to preserve privacy (Paragraph 15, 19 – application data is tracked within the system.  Data can be labeled as private i.e. sensitive)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the comprehensive list in of Wu include sensitive tags as in Al Bawab.  One would be motivated to have this as it is desirable to preserve the privacy of private data. 
With respect to claim 7, Wu as modified teaches the information handling system of claim 6, wherein the telemetry data with a sensitive tag indicating that sensitive telemetry data, the processor does not transmit the telemetry data. (Based on the same logic of the combination of claim 6, Al Bawab further teaches in Paragraph 15, 19 – application data is tracked within the system.  Data can be labeled as private i.e. sensitive and not transmitted accordingly)
Claims 14, 15 are similar in scope to claims 6 and 7 and are rejected based on the same rationale.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455